Leonard, Judge.
Although we frequently revise the exercise of discretionary power on the part of the lower courts, we never reverse a judgment in such a case, unless we see very clearly that the discretion which the law has confided to the court has been abused to the prejudice of the party.
We cannot say so here. Although certainly the courts of *523original jurisdiction ought to be very liberal in allowing amendments in order to get at the very right o£ the case, care must be taken that parties do not delay the collection of demands due from them under the mere pretence of amendments. Here the party failed to disclose the defence he proposed to set up, and gave but a poor excuse for not having originally relied upon it in his answer. Under these circumstances, we cannot help him. The judgment is affirmed.